TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00081-CR




Tettus Davis, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-122-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was originally due on August 5, 2005.  The time for filing was
extended twice on counsel’s motion.  On October 18, 2005, in granting the second extension, this
Court ordered appellant’s retained attorney, Mr. Scott L. Steele, to file a brief on appellant’s behalf
no later than November 4, 2005.  Counsel did not file a brief as ordered.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings, recommendations, and orders.  If appellant is now indigent, the court shall, if
necessary, appoint substitute counsel to effectively represent appellant on appeal.  A record from this
hearing, including copies of all findings and orders and a transcription of the court reporter’s notes,
shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
December 9, 2005.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   November 18, 2005
Do Not Publish